J. S31036/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                :    IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                     v.                     :
                                            :
JAMES ROBERT KELLEY,                        :          No. 118 MDA 2020
                                            :
                          Appellant         :


       Appeal from the Judgment of Sentence Entered December 9, 2019,
                 in the Court of Common Pleas of Adams County
                Criminal Division at No. CP-01-CR-0000141-2019


BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED SEPTEMBER 29, 2020

        James Robert Kelley appeals the December 9, 2019 judgment of

sentence, entered in the Court of Common Pleas of Adams County, after a

jury convicted him of three counts of delivery of a controlled substance and

one count of criminal conspiracy to deliver a controlled substance.1 Appellant

was sentenced to an aggregate term of five to ten years’ imprisonment. After

careful review, we affirm.

        The trial court summarized the facts of this case as follows:

              The Adams County Drug Task Force[,] working with a
              [female c]onfidential [i]nformant (hereinafter CI), . . .
              received information about an individual, Ira Trivitt,
              who was selling [h]eroin.        After receiving this
              information, the CI was directed to set up a drug buy
              with Ira Trivitt. The CI communicated with Ira Trivitt
              through Facebook Messenger, and the deal was set to

1   35 P.S. § 780-113(a)(30) and 18 Pa.C.S.A. § 903(a)(1), respectively.
J. S31036/20


           occur on September 28, 2018. Ira Trivitt indicated to
           the CI that he would be bringing his drug supplier with
           him to the drug buy.

           The Adams County Drug Task Force provided the CI
           with marked currency to provide to Ira Trivitt in order
           to obtain the [h]eroin. The CI then met with Ira Trivitt
           and [a]ppellant at a Sheetz gas station parking lot in
           New Oxford, Adams County PA, while members of the
           Adams County Drug Task Force observed the meeting.
           The CI bought a substance that was suspected to be
           [h]eroin from Ira Trivitt and provided it to the Adams
           County Drug Task Force. The CI indicated that she
           knew who [a]ppellant was and helped the Adams
           County Drug Task Force identify him through a
           Facebook photograph.

           The CI then engaged in conversation directly with
           [a]ppellant through Facebook Messenger in order to
           set up an additional drug buy of [h]eroin.        On
           October 11, 2018, the CI met with [a]ppellant at the
           same Sheetz gas station as the first drug buy, and
           bought more suspected [h]eroin from [a]ppellant with
           marked currency from the Adams County Drug Task
           Force.

           The suspected [h]eroin from both of the drug buys
           was tested at the Pennsylvania State Police Forensics
           Laboratory and the results came back showing a
           number of controlled substances that are illegal under
           Pennsylvania law.

Trial court Rule 1925(a) opinion, 2/5/20 at 2-3. The drug transactions were

observed by Detective Anthony Gilberto of the Littlestown Borough Police

Department and the Adams County Drug Task Force, Trooper James O’Shea

of the Pennsylvania State Police Vice Narcotics Unit, Detective Eric Beyer of

the Adams County District Attorney’s Office, and Detective Stephen Higgs of




                                    -2-
J. S31036/20

the Cumberland Township Police Department and Adams County Drug Task

Force. (See notes of testimony, 10/9/19 at 24-85, 105-132.)

      On October 9, 2019, following a jury trial, appellant was convicted of

the aforementioned charges.2 Sentence was imposed on December 9, 2019.

Appellant filed a timely notice of appeal on January 8, 2020. The trial court

ordered appellant to file a concise statement of errors complained of an

appeal, pursuant to Pa.R.A.P. 1925(b), and appellant timely complied.

Thereafter, the trial court filed its Rule 1925(a) opinion.

      Appellant raises the following issues on appeal:

            1.     Did the trial [c]ourt error [sic] in allowing
                   hearsay testimony regarding text messages
                   over objection from [appellant]’s attorney?

            2.     Did the trial [c]ourt error [sic] in not giving jury
                   instructions regarding the Commonwealth’s
                   failure to produce phone records of [appellant’s]
                   alleged telephone communication?

            3.     Did the trial [c]ourt error [sic] when the [c]ourt
                   testified to the jury that the [CI], “was under
                   constant surveillance[,”] when []constant
                   surveillance was a disputed fact[?]

Appellant’s brief at 4.

      Appellant first challenges the admission of testimony regarding text

messages on Facebook Messenger, purportedly from Ira Trivitt and appellant.




2 As noted by the trial court: “[a]ppellant was charged with two counts of
[c]riminal use of [c]ommunication [f]acility.” 18 Pa.C.S.A. [§] 7512(a). The
Commonwealth withdrew one count at the beginning of trial, and [a]ppellant
was acquitted of the other count.” Id. at 1 n.2.


                                       -3-
J. S31036/20

He advances two theories. First, appellant alleges that the text messages

were inadmissible hearsay. Second, he argues the Commonwealth did not

properly authenticate the texts. (Id. at 9, 10; notes of testimony, 10/9/19 at

29-30.)

      Initially, we note that neither appellant’s Rule 1925(b) statement, nor

the statement of questions involved in his brief, nor his brief, identifies the

specific hearsay testimony to which appellant objects. Appellant’s brief only

identifies one objection trial counsel raised to the introduction of text

messages. Further, appellant fails to raise the issue of authentication in his

Rule 1925(b) statement of errors complained of on appeal, or the statement

of questions involved in his appellate brief. (See appellant’s brief at 9; notes

of testimony, 10/9/19 at 28.)

            [I]t is an appellant’s duty to present arguments that
            are sufficiently developed for our review. The brief
            must support the claims with pertinent discussion,
            with references to the record and with citations to
            legal authorities. This Court will not act as counsel
            and will not develop arguments on behalf of an
            appellant. If a deficient brief hinders this Court’s
            ability to address any issue on review, we shall
            consider the issue waived.

Commonwealth v. Adams-Smith, 209 A.3d 1011, 1018 (Pa.Super. 2019)

(citations and quotation marks omitted).

      Here, appellant does not develop his argument as to the admissibility of

testimony regarding the text messages. (See Pa.R.A.P. 2119(a), (c), (d), and

(e) (requiring development of argument, reference to the record, synopsis of



                                     -4-
J. S31036/20

evidence, and statement of place of raising or preserving issues, respectively.)

See also Commonwealth v. Freeman, 128 A.3d 1231, 1249 (Pa.Super.

2015) (explaining that the failure to develop a legal argument in support of a

claim results in waiver of the issue). Appellant merely concludes that the text

messages were hearsay and not properly authenticated.         (See appellant’s

brief at 10.) Accordingly, we find this issue waived.

      Nevertheless, even if appellant had adequately preserved this issue for

appellate review, we find appellant would not be entitled to relief. Hearsay

evidence is “a statement that (1) the declarant does not make while testifying

at the current trial or hearing; and (2) a party offers in evidence to prove the

truth of the matter asserted in the statement.”      Pa.R.E. 801(c).   Hearsay

evidence is admissible if it falls within any of the exceptions listed in

Pa.R.E. 803.

      “[T]he admissibility of evidence is a matter addressed to the sound

discretion of the trial court.” Commonwealth v. Cox, 115 A.3d 333, 336

(Pa.Super. 2015), appeal denied, 124 A.3d 308 (Pa. 2015).

            An appellate court’s standard of review of a trial
            court’s evidentiary rulings, including rulings on the
            admission of hearsay . . . is abuse of discretion. Thus,
            we will not disturb an evidentiary ruling unless the law
            is overridden or misapplied, or the judgment
            exercised is manifestly unreasonable, or the result of
            partiality, prejudice, bias, or ill-will, as shown by
            evidence of record.

Commonwealth v. Fitzpatrick, 204 A.3d 527, 531 (Pa.Super. 2019)

(citations and quotation marks omitted), appeal granted, 223 A.3d 1287


                                     -5-
J. S31036/20

(Pa. 2020). “Further, an erroneous ruling by a trial court on an evidentiary

issue does not require us to grant relief where the error is harmless.”

Commonwealth v. Mitchell, 902 A.2d 430, 452 (Pa.Super. 2006),

reargument denied, 909 A.3d 299 (Pa. 2006), certiorari denied, 549 U.S.

1169 (2007).

              An error will be deemed harmless where the appellate
              court concludes beyond a reasonable doubt that the
              error could not have contributed to the verdict. If
              there is a reasonable possibility that the error may
              have contributed to the verdict, it is not harmless. In
              reaching that conclusion, the reviewing court will find
              an error harmless where the uncontradicted evidence
              of guilt is overwhelming, so that by comparison the
              error is insignificant.

Commonwealth v. Kuder, 62 A.3d 1038, 1052 (Pa.Super. 2013) (citation

omitted), appeal denied, 114 A.3d 416 (Pa. 2015). “The Commonwealth

bears the burden of establishing harmlessness beyond a reasonable doubt.”

Commonwealth v. Brown, 185 A.3d 316 (Pa. 2018) (citation omitted).

        Our review of the record reveals three hearsay objections, made by trial

counsel3 to Detective Gilberto’s testimony, that were overruled by the trial

court.4 The first objection arose during the following questioning:

              [Commonwealth:] Okay. And who is your initial
              target at that point? Who did you initially think she
              was going to be buying drugs from?




3   We note that appellant’s trial counsel also represents him on appeal.

4 The trial court referenced only two hearsay objections in it Rule 1925(a)
opinion. (Trial court Rule 1925(a) opinion, 2/5/20 at 4.)


                                       -6-
J. S31036/20


            [Detective Gilberto:]     Our initial target was the
            Ira Trivitt subject who the attorney mentioned earlier.

            [Commonwealth:] Okay. And do you know how the
            CI set this deal up?

            [Detective Gilberto:] She would have communicated
            with Trivitt through Facebook Messenger. It’s like a
            text based [a]pp similar to texting.

            [Defense counsel:] Objection. Hearsay, your Honor.

Notes of testimony, 10/9/19 at 28. The second objection arose as follows:

            [Commonwealth:] Okay, okay. Did the messages say
            anything else about anyone else being at the
            controlled buy?

            [Defense counsel:] Objection. That is hearsay. Now
            he’s reciting the message.

Id. at 31. The final hearsay objection occurred after the following testimony:

            [Commonwealth:] Okay. And was the -- as part of
            this, was the CI able to provide you with any text
            messages that -- from the -- that you believe was
            from the defendant?

            [Detective Gilberto:] Yes. She had sent me a screen
            shot, an image of the text messages that she was
            having with the defendant.

            [Commonwealth:] Okay. And as part of that screen
            shot, was it essentially setting up a time for a
            controlled buy?

            [Detective Gilberto:] Correct.

            [Commonwealth:] Okay. And were you able to
            preserve at least one of those screen shots?

            [Detective Gilberto:] Yes.

Id. at 48. Trial counsel then noted his continuing objection. (Id. at 49.)


                                     -7-
J. S31036/20

        The trial court found that there was sufficient circumstantial evidence to

authenticate the messages.5 (Notes of testimony, 10/9/19 at 142-143.) See

Commonwealth v. Koch, 106 A.3d 705, 712-713 (Pa. 2014) (stating

evidence may be authenticated by circumstantial evidence); see also

Pa.R.E. 901(b)(4). The trial court further found that the text messages fell

within two exceptions to the hearsay rule; statements made by an opposing

party, and statements made by an opposing “party’s co[-]conspirator during

and in furtherance of the conspiracy.”           Pa.R.E. 803(25)(A) and (E),

respectively; trial court’s Rule 1925(a) opinion, 2/5/19 at 4-6. Upon review,

we discern no abuse of discretion or error by the trial court. Accordingly, even

if appellant had properly preserved his claim for review, we would adopt the


5   Specifically, the trial court found:

               there was enough circumstantial evidence to
               authenticate that the messages were from
               [a]ppellant. . . . [T]he testimony established the
               messages contained conversations between the CI
               and Ira Trivitt and [a]ppellant regarding the drug
               buys. The CI used that information to buy the drugs
               from Ira Trivitt and [a]ppellant while the Adams
               County Drug Task Force observed the buys.
               Furthermore, the messages stated precise details
               concerning the date and location the drug buys would
               take place, and the Adams County Drug Task Force
               visibly confirmed the presence of Ira Trivitt and
               [a]ppellant at the drug buys. The content of the
               messages was corroborated by the actions of
               [a]ppellant. Based on this information, there was
               clearly enough information to authenticate that
               messages came from Ira Trivitt and [a]ppellant.

Trial court Rule 1925(a) opinion, 2/5/20 at 8.


                                           -8-
J. S31036/20

trial court’s analysis and affirm based upon the rationale set forth in the trial

court’s opinion with regard to this claim.

      Further, our review of the certified record convinces us that any alleged

error on the part of the trial court in admitting the testimony was harmless.6


6 We note that appellant’s hearsay/authentication argument is premised solely
on Commonwealth v. Koch, 39 A.3d 996, 1002-1003 (Pa.Super. 2011)
(citations omitted), affirmed by equally divided court, 106 A.3d 705 (Pa.
2014). “When a judgment of sentence is affirmed by an equally divided court,
as in the Koch case, no precedent is established and the holding is not binding
on other cases.” Commonwealth v. Mosley, 114 A.3d 1072, 1082 n.11
(Pa.Super. 2015) (citation omitted; bolding added), appeal denied, 166 A.3d
1215 (Pa. 2017). In addition, Koch is factually distinguishable from the
present case. Koch resided with her boyfriend and brother. Police obtained a
search warrant for the residence and, in addition to drugs and paraphernalia,
recovered two cell phones. One of the cell phones belonged to Koch. The trial
court, over objection, admitted the detective’s testimony as to the content of
the text messages and that he considered them indicative of drug sales
activity. This court found the detective’s description of how he transcribed the
drug-related text messages from Koch’s cell phone, together with his
representation that the transcription was an accurate reproduction of text
messages, was insufficient to authenticate Koch as the author. Although the
phone was found on the table in close proximity to Koch, the Commonwealth
conceded that she did not author all of the texts on her phone, there was no
testimony from persons who sent or received the text messages, and there
were no contextual clues in the drug-related text messages tending to reveal
the identity of the sender. Further, the error was not harmless.

            This is not a case where the Commonwealth presented
            overwhelming properly admitted evidence regarding
            Appellant’s involvement in drug transactions. The
            Commonwealth’s case against Appellant rested on this
            evidence and evidence that drugs were found in the
            bedroom she shared and in common areas of her
            home. No controlled substance was found on the
            Appellant’s person, and thus it was incumbent upon
            the prosecution to prove constructive possession of
            the controlled substance to justify conviction.

Koch, 39 A.3d at 1007.


                                      -9-
J. S31036/20

Here, the Commonwealth presented overwhelming, properly admitted

evidence regarding appellant’s participation in the drug transactions which

occurred on September 28, 2018, and October 11, 2018. There was testimony

by the lead detective, Detective Anthony Gilberto, as to the events prior to,

during, and after both drug transactions. (Id. at 24-85.) The Commonwealth

also introduced video surveillance footage, related to the October drug

transaction, without objection from appellant’s trial counsel. (Id. at 59.)

        The CI participated in the drug transactions, turned the drugs over to

Detective Gilberto, and identified appellant as the source of the drugs. She

testified, without objection, that she used Facebook Messenger to set up the

September drug buy with Trivitt and that Trivitt told her that his main drug

supplier would be present.        (Id. at 87-88.)   The CI also used Facebook

Messenger to set up the October drug buy with whom she believed to be

appellant. (Id. at 95-96.) The CI identified Commonwealth Exhibit 5, a text

related to the October transaction, and neither her testimony, nor the

admission of the exhibit, was objected to by trial counsel. (Id. at 96-98.) In

addition, Trooper O’Shea, Detective Beyer, and Detective Higgs testified to

their observations during surveillance of both drug transactions. (Id. at 105-

132.)

        Here, the uncontradicted evidence of guilt is so overwhelming that, by

comparison, any error would be insignificant. Thus, appellant is not entitled

to relief on his hearsay issue.



                                       - 10 -
J. S31036/20

       Appellant next challenges the trial court’s refusal to instruct the jury

regarding the Commonwealth’s failure to produce phone records of appellant’s

alleged telephone communications with the CI.7 (See appellant’s brief at 8,

11.)

       “In reviewing a challenge to the trial court’s refusal to give a specific

jury instruction, it is the function of this [c]ourt to determine whether the

record supports the trial court’s decision.” Commonwealth v. Buterbaugh,

91 A.3d 1247, 1257 (Pa.Super. 2014) appeal denied, 104 A.3d 1 (Pa. 2014)

(citations omitted). “It has long been the rule in this Commonwealth that a

trial court should not instruct the jury on legal principles which have no

application to the facts presented at trial.” Id. (citations omitted).

       Preliminarily, we observe that appellant failed to preserve his challenge

to the trial court’s jury instructions. When the trial court denied appellant’s

request for charge, trial counsel did not object. (Notes of testimony, 10/9/19

at 142-143.) Moreover, after instructing the jury, the trial court asked counsel

if he had any further requests. Trial counsel responded in the negative. (Id.

at 187.) This court has held that “[a] specific and timely objection must be

made to preserve a challenge to a particular jury instruction. Failure to do so

results in waiver.” Commonwealth v. Moury, 992 A.2d 162, 178 (Pa.Super.

2010) (citations omitted); see also Commonwealth v. McCloskey, 835




7 Appellant did not specifically identify the charge he was requesting at trial
or in his appellate brief.


                                     - 11 -
J. S31036/20

A.2d 801, 812 (Pa.Super. 2003) (finding jury instructions waived where

defendant failed to object to instructions at the time they were made, and did

not mention alleged errors at the close of the jury charge when the court

specifically asked both parties if they were satisfied with charge), appeal

denied, 847 A.2d 1281 (Pa. 2004); Pa.R.A.P. 302(b); Pa.R.Crim.P. 647(C).

Thus, appellant’s claim is waived.

        Assuming, arguendo, that appellant had not waived this claim, we

would reject it on the merits. At trial, the court explained that it was denying

the instruction because there was sufficient circumstantial evidence to

authenticate the message.8      Further, according to Pennsylvania Suggested

Standard Criminal Jury Instruction 3.21(B)(2), “if three factors are present,

and there is no satisfactory explanation for a party’s failure to produce an

item, the jury is allowed to draw a common-sense inference that the item

would have been evidence unfavorable to that party.” Id. Those factors are:

“First, the item is available to that party and not to the other; Second, it

appears the item contains or shows special information material to the issue;

and Third, the item would not be merely cumulative evidence.” Id. (emphasis

in original).

        Here, the trial court found that the phone records were available to both

parties. (Notes of testimony, 10/9/19 at 138.) Further, Detective Gilberto

explained that he “d[id] not believe Facebook actually stores these specific


8   See footnote 5, supra.


                                      - 12 -
J. S31036/20

conversations. I’m not a hundred percent on that. But from the best of my

recollection, the content of the messages commonly are not saved for us to

even obtain records for.” (Id. at 85.) Based on our review of the certified

record, we discern no abuse of discretion or error of law by the trial court.9

Therefore, even if appellant had not waived his claim, we would find no error

by the trial court’s exclusion of Pa.S.S.C.J.I. 3.21(B) from its charge to the

jury.

        As his final issue, appellant asserts that the trial “[c]ourt impinged upon

the jury’s job of determining the facts” in the following context. (Appellant’s

brief at 14.)      Detective Gilberto was questioned extensively about his

searching of the CI prior to the drug transactions and the surveillance of the

CI throughout the transactions. Then, the following exchange occurred:

              [Commonwealth:] Okay. The -- you indicated you
              didn’t actually do a body cavity search of the CI. Is
              there, based upon your observation, at least things
              that you could see, is there any way that she could
              have secured or secreted any sort of drugs on her that
              she provided to you in a body cavity or anywhere else
              on her body?

              [Defense counsel]: Objection, speculative.

              [Commonwealth]: Well, it’s --

              THE COURT: Overruled.        She was under constant
              surveillance. Overruled.


9 The trial court also noted that appellant was acquitted of criminal use of
communication facility, 18 Pa.C.S.A. [§] 7512(a), and that “[t]he issue is
therefore, seemingly moot.” (Trial court Rule 1925(a) opinion, 2/5/20 at 6
(bolding omitted).)


                                       - 13 -
J. S31036/20


            [Detective Gilberto]: From the entire time I observed
            her, again, she wore clothes that didn’t have pockets,
            like yoga pants style. Everything was clean, smooth.
            There wasn’t extra bags or pockets or things that
            could have been hidden. We searched all of her
            clothing thoroughly.         We searched her body
            thoroughly. At no point while watching her did she
            stuff her hands in her pants or stick her hand up her
            cavities, as we’ll call it. At no point was any of that
            type of behavior observed during the buys.

Id. at 82-83. Appellant asserts that the “[trial c]ourt decided an ‘ingredient

of the offence’ [sic] which should have been determined by the jury,” and that

“[t]he [trial c]ourt did not put forth any curative instructions to the jury.”

(Appellant’s brief at 14, 15.)

      However, counsel waived any claim of error arising from this comment

because he failed to raise a contemporaneous objection to the comment and

failed to make a request for a mistrial or a curative instruction.       See

Commonwealth v. Cole, 167 A.3d 49, 77 (Pa.Super. 2017), appeal denied,

186 A.3d 370 (Pa. 2018); Pa.R.A.P. 302(a) (“[i]ssues not raised in the lower

court are waived and cannot be raised for the first time on appeal.”).

      Nonetheless, the trial court’s comment would not entitle appellant to

relief. We note that:

            [j]udges should refrain from extended examination of
            witnesses; they should not during the trial indicate
            an[] opinion on the merits, a doubt as to the
            witnesses[’] credibility, or [] do anything to indicate a
            leaning to one side or the other without explaining to
            the jury that all these matters are for them. However,
            ...




                                     - 14 -
J. S31036/20


                  Every unwise or irrelevant remark made
                  in the course of the trial by a judge, does
                  not compel the granting of a new trial. A
                  new trial is required when the remark is
                  prejudicial; that is, when it is of such a
                  nature or substance or delivered in such a
                  manner that it may reasonably be said to
                  have deprived the defendant of a fair and
                  impartial trial.

Commonwealth v. Ragan, 645 A.2d 811, 821 (Pa. 1994) (citations,

quotation marks, and emphasis omitted).

            An accepted guide in determining prejudicial effect is
            that, if the remark may be said with fair assurance to
            have had but a slight effect upon the jury, if any at
            all, and one is not left in doubt that it had no
            substantial influence in the case, it will not vitiate an
            otherwise fair trial.

Commonwealth v. Hudson, 820 A.2d 720, 724 (Pa.Super. 2003) (citation

and quotation marks omitted), appeal denied, 844 A.2d 551 (Pa. 2004).

“This analysis presents a question of law and our standard of review is

de novo.” Commonwealth v. Daulton, 2017 WL 2230530, *6 (Pa.Super.

filed May 22, 2017) (unpublished memorandum), appeal denied, 173 A.3d

258 (Pa. 2017).

      Appellant does not claim that the trial court’s remark was so prejudicial

that it deprived him of a fair and impartial trial. We note that the trial court’s

comment was merely a brief explanation as to why the trial court was

overruling trial counsel’s objection and the jury was instructed by the trial

court that they were the sole judges of fact and it was their responsibility to




                                     - 15 -
J. S31036/20

weigh all of the evidence and determine the facts.10 (See notes of testimony,

10/9/19 at 10, 166-167.)           Further, “[i]t is well settled that the jury is

presumed to follow the trial court’s instructions.” Commonwealth v. Cash,

137 A.3d 1262, 1280 (Pa. 2016) (citation omitted). Here, appellant does not

offer any evidence that the jury failed to do so in the instant case. Even if

appellant had not waived his claim, we would find that the challenged

comment by the trial court does not rise to the required level of prejudice

necessary to grant a new trial.

         Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/29/2020




10   The trial court gave pre-trial instructions to the jury in addition to its charge.


                                         - 16 -